FILED
                           NOT FOR PUBLICATION                              APR 10 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50283

              Plaintiff - Appellee,              D.C. No. 3:13-cr-03108-H-1

  v.
                                                 MEMORANDUM*
ANTHONY MICHAEL GONZALES,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                             Submitted April 7, 2015 **

Before:       FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Anthony Michael Gonzales appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for receipt of images of minors engaged in sexually explicit conduct in violation of

18 U.S.C. § 2252(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Gonzales asserts that the district court’s sentence of 120 months is

substantively unreasonable in light of his mitigating circumstances, including his

youth and lack of criminal history. To determine whether a sentence is

substantively unreasonable, we consider the 18 U.S.C. § 3553(a) factors and the

totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).

We review for abuse of discretion and “will provide relief only in rare cases.”

United States v. Ressam, 679 F.3d 1069, 1086, 1088 (9th Cir. 2012) (en banc).

      Though the Guidelines sentence is harsh, this is not the rare case where relief

is appropriate. The district court granted a five-level downward departure based on

the mitigating factors argued by Gonzales. The 120-month sentence is

substantively reasonable in light of the section 3553(a) sentencing factors and the

totality of the circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                   14-50283